Citation Nr: 0631080	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-31 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to payment or reimbursement of the private 
medical expenses    incurred between July 30, 2003 and August 
6, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1941 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Department of Veterans 
Affairs Medical Center (VAMC) in Manchester, New Hampshire, 
which determined that reimbursement of unauthorized medical 
expenses was not warranted for treatment received between 
July 30, 2003 and August 6, 2003.  Those private treatment 
facilities at which the veteran has undergone the medical 
care for which reimbursement is requested,   have since been 
clarified to have included the C.M.C. and A.C.G., P.C.          
Further information on the sources of all relevant treatment, 
and exact amount       of expenses incurred, as explained 
below, still must be obtained in adjudicating   this claim.        

In August 2006, the Board advanced the veteran's case on the 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).

For the reasons set forth below, the Board finds that, 
regrettably, further development is required before deciding 
the claim on appeal.  So this case is being remanded to the 
Veteran's Health Administration (VHA).  VA will notify the 
veteran if further action is required on his part.












REMAND

As an initial matter, the Veterans Claims Assistance Act 
(VCAA) became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  The VCAA and its implementing regulations eliminated 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide such assistance if there is no reasonable possibility 
that it would aid in substantiating the claim.  The VCAA 
further requires VA to notify the claimant and the claimant's 
representative of any information and evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by him, and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).

Furthermore, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status;  
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and  an effective date for 
the award of benefits will be assigned if service connection      
is awarded.


At this point in the adjudication of the veteran's claim, 
however, he has not yet received comprehensive notification 
of the VCAA and its attendant duty to notify and assist, 
apprising him of the procedures for development of this 
claim.        While the record reflects that the Manchester 
VAMC has sent to him correspondence dated in November 2003, 
responsive to his inquiry as to the status of his case, and 
further explaining the basis for the denial of benefits, this 
letter    did not specifically address the applicable 
provisions of the VCAA -- in particular,  he has not received 
an explanation as to the mutual obligation between VA and 
himself to obtain additional evidence pertaining to the 
eventual disposition of his claim.  Quartuccio, 16 Vet. App. 
at 186-87.  

So a remand is necessary in order to provide the veteran with 
a VCAA letter that    is specific to the claim on appeal.  
When taking into consideration also the recent holding in 
Dingess/Hartman decision, which requires that a claimant 
receive   notice of the degree of disability and effective 
date elements of the claim at issue, the present case 
concerns entitlement to reimbursement for a single instance 
of private medical treatment (over the course of about one-
week), rather than a continuing award of benefits that would 
warrant, for instance, a specific disability rating, or even 
an effective date.  Even considering that the definition and 
explanation of these specific elements exactly as prescribed 
in Dingess/Hartman     does not necessarily apply in this 
instance, however, the notice letter provided should 
nonetheless request from the veteran any further information 
as to relevant dates of treatment, and the amount of medical 
expenses for which reimbursement   is claimed.  This will 
ensure that the VCAA letter that is sent to him will have the 
essential function of providing a complete explanation as to 
what further evidence  is needed to substantiate his claim.     

Additionally, since the present claim is specifically for 
reimbursement for private treatment rendered, it is 
significant that the most accurate and thorough accounting 
and explanation of medical expenses incurred is associated 
with the record.      Here, for the reasons identified below, 
the veteran should be provided with the opportunity to 
present additional information regarding his claimed expenses 
for medical treatment.  See 38 C.F.R. § 17.124(a) (2005) (in 
preparation of a claim for reimbursement of medical expenses, 
the claimant should specify the amount claimed and furnish 
bills, vouchers, invoices or receipts or other documentary 
evidence establishing that such amount was paid or owed).   

During the course of the appeal, the veteran has identified 
the primary source of medical care for his 2003 
cholecystectomy procedure (i.e., surgical removal of the 
gallbladder) as the C.M.C., and has indicated that he was a 
patient at this facility from July 30, 2003 to August 6, 
2003.  A medical billing statement from this facility is of 
record, which shows an outstanding balance of $40.20 
(following receipt of a $354.13 "payment/adjustment" from 
an insurance provider) for services rendered on August 4, 
2003.  In her December 2003 correspondence, the veteran's 
spouse explained that he had also submitted to VA another 
bill from the C.M.C.     in the amount of $1,215.  This 
identified statement is not currently on file, so he should 
have the opportunity to provide any further relevant record 
of treatment.   

The veteran has submitted copies of billing statements from 
another medical provider, A.C.G., P.C., for treatment 
pertaining to an August 6, 2003 cholecystectomy in the amount 
of $50.16 -- following reduction from an original total 
amount of $1,155 due to coverage on the part of Medicare, and 
a reduction listed as a "contractual write off."  Further 
clarification would be helpful as to whether this is claimed 
as part of his treatment for cholecystectomy, as well, 
inasmuch as he has consistently referred to the C.M.C. thus 
far as the only provider of the medical treatment he 
underwent.   

Also, the foregoing request for information will allow for 
the veteran to update the file with any renewed estimates of 
total expenses incurred due to private treatment obtained.  
It is important to consider in this regard, that the 
calculation of the total of treatment expenses should reflect 
only those remaining unpaid expenses,            or in other 
words, following deduction of the amount already covered by 
any insurance provider or other third-party agent.  Any 
additional documention to support the total amount of 
expenses incurred may be provided in advance of the further 
adjudication of this claim.        



Accordingly, this case is REMANDED to the VHA for the 
following development and consideration:

1.	Prior to any further adjudication of 
the claim for reimbursement of the 
private medical expenses    incurred 
between July 30, 2003 and August 6, 
2003, send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.                  
This correspondence must provide him 
with notice    of any information, and 
any medical or lay evidence, 
not previously provided to VA that is 
necessary to substantiate this claim.  
Notify him in this respect,     of the 
opportunity to provide further 
information as to relevant dates of 
treatment, and the amount of 
reimbursement claimed.  Also apprise 
him of the evidence he is responsible 
for obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to the claim.

2.	Notify the veteran of the opportunity 
to provide more detailed information 
and supporting documentation (i.e., 
billing statements, receipts,        or 
invoices) regarding any additional 
billing statements from the C.M.C., and 
to obtain clarification as to whether 
the A.C.G., P.C. also provided relevant 
treatment.  Also request clarification 
as to the total amount of expenses 
incurred, after excluding any payment 
already received from any health 
insurance provider, or other third-
party agent.  



3.	Review the claims file, and in 
particular, also,     the accompanying 
duplicate Combined Health Record (CHR) 
in this case (i.e., the VHA medical 
file).           If any development is 
incomplete, take corrective action 
before readjudication. 38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the veteran's claim is 
not granted to his satisfaction, 
prepare            a supplemental SOC 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concering the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  















The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



